Title: To Thomas Jefferson from Arnold Oelrichs, 28 December 1802
From: Oelrichs, Arnold
To: Jefferson, Thomas


          
            Right Honorable Sir!
            Bremen 28th. decbr. 1802.
          
          On the 14th. of September 1801. I had the Honor of addressing myself to your Excellency ⅌r. the Ship Philadelphia Captn. Peter Yorcke duplicate whereof I send under Couver of Mr. James Zwisler of Baltimore and Triplicate ⅌r. the ship Harmonie Captn. E: Hillers to all of which Letters, I have not been favor’d with an Answer from either your Excellency or your Secretary. all I Know is that the 3 Boxes I took the Liberty to Address to your Excellency arrived, and were forwarded by George Latimer Expr. Collector of the Customs at Philadelphia.
          You will be pleased to pardon when I frankly declare, that I am under great Uneasiness on account of not being favored with a Line from Your Excellency or your Secretary by your directions.
          I hope I have not incurred your Excellency’s displeasure by my Proceedings but wish rather to Suppose that the Letters addressed to me, miscarried by some Accident or Other.
          Being under much Apprehension that neither of my Letters has reached your hands, I use the freedom to send hereby Quadruplicate thereof as it is my sincere Wish to convince your Excellency that not even the smallest Inattention or Neglect can be laid to my charge.
          Permit me on this Occasion the singular pleasure of paying my best Respects to your Excellency and flattering myself with the best hopes, of being very soon favored with agreable Intelligence from your Excellency.
          I have the Honor to subscribe myself, Right Honorable Sir! your Excellency’s! most devoted & most Obedient humble Servant—
          
            Arnold Oelrichs
          
        